DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephen et al. (WO 2019/203711 A1)

Regarding claim 1, Stephen et al. teach A method of wireless communication performed by a base station(page 12 line 15 the gNB selects), comprising: 
identifying a cell that has been selected for serving a user equipment (UE) (page 12 line 26 to page 13 second bullet the network can activate/deactivate the configured SP SRS resource sets for a serving cell Serving Cell  by sending the SP SRS Activation/Deactivation MAC CE message...the fields shown are defined as follows: ... Serving cell ID); and 
Figure 8 shows a format for another alternative embodiment of the SP SRS Activation/ Deactivation MAC CE message) the joint indication including information associated with:  
the cell that has been selected for serving the UE (Fig. 8 first octet showing Serving Cell ID, page 13 second bullet Serving Cell ID);
one or more beams to be used for the cell (Fig. 8 showing octets 3-N comprising TCI State ID’s, page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used), or
one or more path loss (PL) reference signals to be used for the one or more beams.

Regarding claim 2, Stephen et al. teach the method of claim 1, wherein the joint indication is provided via downlink control information (page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used).

Regarding claim 3, Stephen et al. teach the method of claim 1, wherein the joint indication is provided via a medium access control control element (page 17 lines 12-13  the SP SRS Activation/ Deactivation MAC CE message).

Regarding claim 4, Stephen et al. teach the method of claim 1, wherein the information associated with the cell includes information identifying the cell (page 13 second bullet Serving Cell ID).

Regarding claim 5, Stephen et al. teach the method of claim 4, wherein the information identifying the cell includes a physical cell identifier or a serving cell identifier (page 13 second bullet Serving Cell ID).

Regarding claim 6, Stephen et al. teach the method of claim 1, wherein the one or more beams include a downlink beam indicated by an activated transmission configuration indicator (TCI) state identifier (page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used).

Regarding claim 8, Stephen et al. teach the method of claim 6, wherein the downlink beam is to be used for a physical downlink shared channel (page 6 lines 26-27 the RS ID is contained in a transmission configuration INDICATOR (TCI) that is carried in a field in the DCI that schedules the PDSCH).

Regarding claim 25, Stephen et al. teach a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a joint indication from a base station (Stephen  page 17 lines 6-10 RRC messages can be used to configure the UE with a list of Transmission Configuration Indicator (TCI) states for dynamically indicating (over downlink control information, DCI) a transmission configuration that includes QCL relationships between the DL RSs in one RS set and the PDSCH or PDCCH demodulation RS ports), the joint indication including information associated with: 
a cell that has been selected for serving the UE (Fig. 8 first octet showing Serving Cell ID, page 12 line 26 to page 13 second bullet the network can activate/deactivate the configured SP SRS resource sets for a serving cell Serving Cell  by sending the SP SRS Activation/Deactivation MAC CE message...the fields shown are defined as follows: ... Serving Cell ID), 
one or more beams to be used for the cell (Fig. 8 showing octets 3-N showing TCI State ID’s, page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used ), or 
one or more path loss (PL) reference signals to be used for the one or more beams; and 
the UE can perform a procedure, using the identified RS resources, for management of transmit/receive beams for communication with the network node).

Regarding claim 26, Stephen et al. teach the method of claim 25, wherein the one or more beams include a downlink beam indicated by an activated transmission configuration indicator (TCI) state identifier (page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used).

Regarding claim 29, Stephen et al. teach a base station for wireless communication (page 18 lines 13-14 a network node ( e.g ., base station, gNB, eNB, en-gNB, ng-eNB, etc. or component thereof) in communication with a user equipment), comprising: 
a memory (page 26 line 25 program memory 1620); and 
one or more processors operatively coupled to the memory (page 26 lines 25 processor 1620 which is operably connected to program memory 1620), the memory and the one or more processors configured to: 
identify a cell that has been selected for serving a user equipment (UE) (page 12 line 26 to 13 second bullet the network can activate/deactivate the configured SP SRS resource sets for a serving cell Serving Cell  SP SRS Activation/Deactivation MAC CE message...the fields shown are defined as follows: ... Serving Cell ID); and 
provide a joint indication to the UE (Page 17 lines 12-13 Figure 8 shows a format for another alternative embodiment of the SP SRS Activation/ Deactivation MAC CE message), the joint indication including information associated with: 
the cell that has been selected for serving the UE (Fig. 8 first octet showing Serving Cell ID, page 13 second bullet Serving Cell ID), 
one or more beams to be used for the cell Fig. 8 showing octets 3-N showing TCI State ID’s, page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used), or
 one or more path loss (PL) reference signals to be used for the one or more beams.

Regarding claim 30, Stephen et al. teach a user equipment (UE) for wireless communication, comprising: 
a memory (a program memory 1520); and 
one or more processors operatively coupled to the memory (page 22 lines 30-31 a processor 1510 that can be operably connected to a program memory 1520), the memory and the one or more processors configured to: 
RRC messages can be used to configure the UE with a list of Transmission Configuration Indicator (TCI) states for dynamically indicating (over downlink control information, DCI) a transmission configuration that includes QCL relationships between the DL RSs in one RS set and the PDSCH or PDCCH demodulation RS ports), the joint indication including information associated with: 
a cell that has been selected for serving the UE (Fig. 8 first octet showing Serving Cell ID, page 12 line 26 to 13 second bullet the network can activate/deactivate the configured SP SRS resource sets for a serving cell Serving Cell  by sending the SP SRS Activation/Deactivation MAC CE message...the fields shown are defined as follows: ... Serving Cell ID), 
one or more beams to be used for the cell (Fig. 8 showing octets 3-N showing TCI State ID’s, page 5 lines 24-25 the downlink control information (DCI) contains a transmission configuration indication (TCI) that informs the UE which transmit beam is used), 
one or more path loss (PL) reference signals to be used for the one or more beams; and 
the UE can perform a procedure, using the identified RS resources, for management of transmit/receive beams for communication with the network node).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7, 10-13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen et al. in view of Yu et al. (EP 3876634 A1).

Regarding claim 7, Stephen et al. teach the method of claim 6, but does not teach
wherein the downlink beam is to be used for a physical downlink control channel, and the activated TCI state identifier is associated with a control resource set identifier.
In a similar endeavor, Yu et al. teach
wherein the downlink beam is to be used for a physical downlink control channel (YU [0003] The terminal device can learn a receive beam of the PDCCH based on the TCI state), and the activated TCI state identifier is a terminal device uses same quasi co-location (Quasi-colocation, QCL) information, namely a same TCI state, for all search spaces (Search Space) within the CORESET, Yu [0066] the terminal device determines a receive beam for CORESET#0 reception based on the TCI state indicating the first target QCL information of CORESET#0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Yu et al. PDCCH and CORESET to arrive at the invention 
The motivation of doing so would have received the control information

Regarding claim 10, Stephen et al. teach the method of claim 1, but does not teach
wherein the one or more beams include an uplink beam indicated by activated spatial relation information associated with an uplink resource.
In a similar endeavor, Yu et al. teach
wherein the one or more beams include an uplink beam indicated by activated spatial relation information associated with an uplink resource (Yu [0005] With regard to beam indication for a physical uplink control channel (Physical Uplink Control Channel, PUCCH), the network device configures spatial relation information (spatial relation Information) for each PUCCH resource).

The motivation of doing so would have configured the uplink control channel.

Regarding claim 11, the combination of Stephen et al. and Yu et al. teaches the method of claim 10, wherein the uplink beam is to be used for a physical uplink control channel (Yu [0005] beam indication for a physical uplink control channel (Physical Uplink Control Channel, PUCCH))or a sounding reference signal.
The motivation of doing so would have configured the uplink control channel.

Regarding claim 12, Stephen et al. teach the method of claim 1, but do not teach
wherein the one or more beams include an uplink beam indicated by an activated uplink transmission configuration indicator state identifier.
In a similar endeavor, Yu et al. teach
wherein the one or more beams include an uplink beam indicated by an activated uplink transmission configuration indicator state identifier (Yu [0065] the first TCI state is used for indicating the first target QCL information; and determining spatial relation information of an uplink channel or uplink reference signal in the first cell, Yu [0066] a TCI state that indicates the first target QCL information  of a PUCCH)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Yu et al. PDCCH and CORESET to arrive at the invention 
The motivation of doing so would have configured the uplink control channel.

Regarding claim 13, the combination of Stephen et al. and Yu eta al. teaches the method of claim 12, wherein the uplink beam is to be used for a physical uplink control channel (Yu [0066] a TCI state that indicates the first target QCL information of CORESET#0 is used as a source RS in spatial relation (Spatial Relation) information of a PUCCH), a sounding reference signal, a physical uplink shared channel, or a physical random access channel.
The motivation of doing so would have configured the uplink control channel.

Regarding claim 27, Stephen et al. teach the method of claim 25, but do not teach
wherein the one or more beams include an uplink beam indicated by activated spatial relation information associated with an uplink resource or by an activated uplink transmission configuration indicator state identifier.
In a similar endeavor, Yu et al. teach
 With regard to beam indication for a physical uplink control channel (Physical Uplink Control Channel, PUCCH), the network device configures spatial relation information (spatial relation Information) for each PUCCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Yu et al. PDCCH and CORESET to arrive at the invention 
The motivation of doing so would have configured the uplink control channel.


Claims  14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen et al. in view of Tang (JP 6978511 B2).

Regarding claim 14, Stephen et al. teach the method of claim 1, but do not explicitly teach
wherein the information associated with the one or more PL reference signals includes at least one PL reference signal identifier.
Tang teaches
wherein the information associated with the one or more PL reference signals includes at least one PL reference signal identifier (Tang page 2 1) Method 1 determines the target downlink signal for estimating the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating  Tang to arrive at the invention.
The motivation of doing so would have identified the signal to be measured.

Regarding claim 15, the combination of Stephen et al. and JP 6978511 B2 teaches the method of claim 14, wherein the at least one PL reference signal identifier is indicated together with the one or more beams beam associated with a resource (Tang page 4 3) The terminal device receives the target downlink signal based on the transmit beam used to transmit the SRS signal in the SRS resource indicated by the latest received channel sounding reference signal resource indication (SRI) information).
The motivation of doing so would have identified the signal to be measured.

Regarding claim 16, the combination of Stephen et al. and JP 6978511 B2 teaches the method of claim 15, wherein the resource includes at least one among a physical uplink control channel, a sounding reference signal (Tang page 4 3) beam ), a physical uplink shared channel, or a physical random access channel.
The motivation of doing so would have identified the signal to be measured.

Regarding claim 17, the combination of Stephen et al. and JP 6978511 B2 teaches the method of claim 16, wherein the one or more beams are provided by one among a sounding reference signal resource indicator (Tang page 4 3) the SRS resource indicated by the latest received channel sounding reference signal resource indication (SRI) information) or an activated uplink transmission configuration indicator state identifier.
The motivation of doing so would have identified the signal to be measured.

Regarding claim 18, Stephen et al. teach the method of claim 1, but do not teach
wherein PL reference signal identifiers associated with the one or more PL reference signals are indicated at least one of: 
per physical uplink control channel resource identifier, 
per sounding reference signal resource set identifier, 
per physical uplink shared channel transmission, or 
per sounding reference signal resource indicator.
In similar endeavor, JP 6978511 B2 teaches
wherein PL reference signal identifiers associated with the one or more PL reference signals are indicated at least one of: 

per sounding reference signal resource set identifier, 
per physical uplink shared channel transmission, or 
per sounding reference signal resource indicator (Tang B2 page 4 3) the SRS resource indicated by the latest received channel sounding reference signal resource indication (SRI) information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have identified the signal to be measured.

Regarding claim 28, Stephen et al. teach the method of claim 25, but do not teach
wherein PL reference signal identifiers associated with the one or more PL reference signals are indicated per physical uplink control channel resource identifier, per sounding reference signal resource set identifier, per physical uplink shared channel transmission, or per sounding reference signal resource indicator.
In a similar endeavor, Tang teaches
wherein PL reference signal identifiers associated with the one or more PL reference signals are indicated per physical uplink control channel resource identifier, per sounding reference signal resource set identifier, per physical uplink shared channel transmission, or per sounding reference signal resource indicator (Tang page 4 3) the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have identified the signal to be measured.


Claims 19  are rejected under 35 U.S.C. 103 as being unpatentable over Stephen et al. in view of Minki et al. (US 20200196161 A1).

Regarding claim 19, Stephen et al. teach the method of claim 1, but do not teach
wherein the cell is a first cell, and the information associated with the one or more beams or the information associated with the one or more PL reference signals is to be used for a second cell that has been selected for serving the UE.
In a similar endeavor, Minki et al. teach 
wherein the cell is a first cell  (Minki [0023] at least one neighbor base station), and the information associated with the one or more beams (Minki [0023] a cell identifier list pre-configured for beam management) or the information associated with the one or more PL reference signals is to be used for a second cell that has been selected for serving the UE (Minki [0023] reporting, to the serving base station, a measurement result by the received  Minki [0213] the UE may report only the best beam to a BS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Stephen et al. by incorporating Minki et al. report to the serving  cell to arrive at the invention.
The motivation of doing so would have selected the best beam for communication. 

Regarding claim 20, the combination of Stephen et al. and Minki et al. teaches the method of claim 19, wherein the information associated with the one or more beams (Minki [0392] a cell identifier (ID) list pre-configured for beam management) or the information associated with the one or more PL reference signals is to be used by the second cell based at least in part on the first cell and the second cell being included on a same cell list (Minki [0392] the UE may perform a beam management procedure on only cells included in the neighbor cell ID list) .
The motivation of doing so would have selected the best beam for communication.

Regarding claim 21, the combination of Stephen et al. and Minki et al. teaches the method of claim 20, wherein the cell list is one of a set of cell lists that is pre-configured on the UE (Minki [0023] receiving, from a serving base .
The motivation of doing so would have selected the best beam for communication.


Regarding claim 22, the combination of Stephen et al. and Minki et al. teaches the method of claim 19, wherein a cell list identifying the first cell and the second cell is provided to the UE via at least one of:
 the joint indication, 
downlink control information, or 
a medium access control control element (Minki [0138] A parameter related to UE Rx beam setting for monitoring an NR-PDCCH on a plurality of beam pair links is configured by higher layer signaling or a MACCE).
The motivation of doing so would have selected the best beam for communication.


Regarding claim 23, the combination of Stephen et al. and Minki et al. teaches the method of claim 19, wherein a cell group identifier of a cell group including the first cell and the second cell (Minki [0023] receiving, from a serving base  ) is provided to the UE via at least one of: 
the joint indication, 
downlink control information, or 
a medium access control control element (Minki [0138] A parameter related to UE Rx beam setting for monitoring an NR-PDCCH on a plurality of beam pair links is configured by higher layer signaling or a MACCE).
The motivation of doing so would have selected the best beam for communication.

Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.

Regarding claim 9, Stephen et al. teach the method of claim 6, but fail to teach
wherein the downlink beam is to be used for a default physical downlink shared channel (PDSCH) to be used when a scheduling offset between downlink control information and a scheduled PDSCH is less than a beam switch latency threshold.

Regarding claim 24, Stephen et al. teach the method of claim 19, but fail to teach
wherein the second cell is identified based at least in part on a UE capability indicating whether the UE supports cells in which a frequency range is permitted to share a same beam or a same PL reference signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAID M ELNOUBI/Examiner, Art Unit 2644